STATE OF MICHIGAN

                           COURT OF APPEALS



KAREN S. UNDERHILL,                                                 UNPUBLISHED
                                                                    November 1, 2016
               Plaintiff-Appellee,

v                                                                   No. 331897
                                                                    Chippewa Circuit Court
JOHN H. UNDERHILL,                                                  LC No. 12-012202-DS

               Defendant-Appellant.


Before: MARKEY, P.J., and MURPHY and RONAYNE KRAUSE, JJ.

PER CURIAM.

        Defendant, John H. Underhill, acting in propria persona, appeals by right the trial court’s
order granting plaintiff Karen Underhill’s motion for change of custody and change of domicile,
and thereby awarding plaintiff sole legal and physical custody of their minor child and
establishing the child’s legal residence in Ann Arbor, Michigan. We affirm.

                   I. RELEVANT FACTS AND PROCEDURAL HISTORY

        The custody of the parties’ child has been a point of contention between the parties since
shortly after the child’s birth in 2004. In November 2009, following a custody hearing, the trial
court awarded the parties joint legal and physical custody of the child with defendant to have
primary physical custody during the school year and plaintiff to have primary physical custody
during the summer.

        In early 2014, plaintiff moved for change of custody and change of domicile. Plaintiff
alleged that a material change in conditions had occurred since entry of the 2009 custody order,
and that the changes had adversely affected the child. The motion alleged that defendant had a
substance abuse problem, that he had driven his vehicle under the influence of controlled
substances while the child was a passenger, that the child was afraid of defendant, that the child
had met with representatives of Child Protective Services (CPS), that defendant had shown the
child a firearm, that defendant had refused a request from CPS to have the child evaluated, and
that defendant had refused to allow CPS to come to his home to monitor the child’s safety.
Plaintiff also alleged that she had been offered employment at the University of Michigan
Hospital in Ann Arbor and sought to change the child’s domicile from Sault Ste. Marie to Ann
Arbor.



                                                -1-
       The hearing on plaintiff’s motion began on August 28, 2014, and continued through
August 29, 2014. At the end of the second day of testimony, the parties and the trial court
determined that at least two more days would be needed to complete the hearing. In light of that
conclusion, the trial court made the following statement:

                 Unfortunately we’re in a tough spot because the school year starts and [the
         child’s] gonna start school somewhere. She may have to move at the completion
         of this hearing from one school district to the next. That may be unavoidable. In
         any event I’d like to keep the uncertainty in her life at a minimum as best we can.
         And again, another future move in the school year may be just unavoidable.

                But based on the last two days of testimony I’d say [the child] is going to
         her mom’s for an extended parenting time starting Sunday at noon. Mom can
         pick her up. That means she could start school down State. Hopefully we’ll
         complete this hearing within the next two to three weeks.

        Following two more days of testimony, on October 14, 2014, and October 22, 2014, the
trial court indicated that it did not feel comfortable making a decision on the motion to change
custody without a psychological evaluation of the child. The trial court adjourned the
proceedings pending the completion of an evaluation.

        Defendant filed a motion to disqualify the trial court, relying on the fact that he had filed
a federal action against the court and CPS workers, alleging due process violations.1 Following a
hearing on January 26, 2015, the trial court denied the motion. The court noted that the custody
hearing had not concluded because a psychological evaluation had not been completed;
nevertheless, the court stated that it would place its present assessment of the best-interest factors
on the record (Id. at 18).2 The court found that factors (a) and (i) favored plaintiff, that factors


1
 Underhill v Royer, LC No. 14-CV-14768. The court dismissed the action in an order entered
on May 19, 2015.
2
    The factors are set out in MCL 722.23, which provides:
                As used in this act, “best interests of the child” means the sum total of the
         following factors to be considered, evaluated, and determined by the court:

                 (a) The love, affection, and other emotional ties existing between the
         parties involved and the child.

                 (b) The capacity and disposition of the parties involved to give the child
         love, affection, and guidance and to continue the education and raising of the
         child in his or her religion or creed, if any.

                (c) The capacity and disposition of the parties involved to provide the
         child with food, clothing, medical care or other remedial care recognized and
         permitted under the laws of this state in place of medical care, and other material
         needs.


                                                 -2-
(d), (h), and (j) favored defendant, that factors (b), (c), (e), (f), (g), and (l) were equal, and that
factor (k) was not applicable. In addition, the trial court found that at the time of the hearing, an
established custodial environment existed with both parents. The trial court stated that it would
not rule on the motion for change of custody until the psychological evaluation of the child was
completed.

        The next significant hearing did not occur until January 7, 2016. Dr. Joshua Erhlich, a
clinical psychologist and defendant’s witness, testified that the child’s relationship with
defendant was strained; the child stated that she was fearful of defendant, and she did not want to
ride in a vehicle with him. Dr. Erhlich indicated that both parents had contributed to the child’s
strained relationship with defendant. Dr. Erhlich concluded that unsupervised parenting time for
defendant would not be beneficial at that point, and that the presence of a therapist during
parenting time would assist both defendant and the child in developing a better relationship. Dr.
Erhlich opined that the parties were so estranged that they could not have effective joint legal
custody of the child, and he recommended that plaintiff have primary physical custody.

        The trial court found that an established custodial environment now existed only with
plaintiff because the child had had very limited contact with defendant since August 2014. The
court reevaluated the best-interest factors in MCL 722.23 and found that factors (d), (g), and (l)
              (d) The length of time the child has lived in a stable, satisfactory
       environment, and the desirability of maintaining continuity.

             (e) The permanence, as a family unit, of the existing or proposed custodial
       home or homes.

               (f) The moral fitness of the parties involved.

               (g) The mental and physical health of the parties involved.

               (h)The home, school, and community record of the child.

               (i) The reasonable preference of the child, if the court considers the child
       to be of sufficient age to express preference.

               (j) The willingness and ability of each of the parties to facilitate and
       encourage a close and continuing parent-child relationship between the child and
       the other parent or the child and the parents. A court may not consider negatively
       for the purposes of this factor any reasonable action taken by a parent to protect a
       child or that parent from sexual assault or domestic violence by the child’s other
       parent.

               (k) Domestic violence, regardless of whether the violence was directed
       against or witnessed by the child.

               (l) Any other factor considered by the court to be relevant to a particular
       child custody dispute.


                                                 -3-
now favored plaintiff, that factor (h) was now not applicable, and that the remaining factors were
the same as they were in January 2015. The court awarded plaintiff full legal and physical
custody of the child.

       The trial court also granted plaintiff’s motion to change the child’s domicile. The court
considered the factors set out in MCL 722.31,3 and found that: (a) the move had the capacity to


3
    MCL 722.31 provides, in relevant part:
                 (1) A child whose parental custody is governed by court order has, for
         purposes of this section, a legal residence with each parent. Except as otherwise
         provided in this section, a parent of a child whose custody is governed by court
         order shall not change a legal residence of the child to a location that is more than
         100 miles from the child’s legal residence at the time of the commencement of the
         action in which the order is issued.

                                                ***

                 (4) Before permitting a legal residence change otherwise restricted by
         subsection (1), the court shall consider each of the following factors, with the
         child as the primary focus in the court’s deliberations:

                 (a) Whether the legal residence change has the capacity to improve the
         quality of life for both the child and the relocating parent.

                 (b) The degree to which each parent has complied with, and utilized his or
         her time under, a court order governing parenting time with the child, and whether
         the parent’s plan to change the child’s legal residence is inspired by that parent’s
         desire to defeat or frustrate the parenting time schedule.

                 (c) The degree to which the court is satisfied that, if the court permits the
         legal residence change, it is possible to order a modification of the parenting time
         schedule and other arrangements governing the child’s schedule in a manner that
         can provide an adequate basis for preserving and fostering the parental
         relationship between the child and each parent; and whether each parent is likely
         to comply with the modification.

                 (d) The extent to which the parent opposing the legal residence change is
         motivated by a desire to secure a financial advantage with respect to a support
         obligation.

                 (e) Domestic violence, regardless of whether the violence was directed
         against or witnessed by the child.

The party seeking a change of domicile must establish by a preponderance of the evidence that a
change is warranted. McKimmy v Melling, 291 Mich. App. 577, 582; 805 NW2d 615 (2011).

                                                 -4-
improve the lives of the child and plaintiff based on plaintiff’s employment, (b) the move was
not done to defeat or frustrate defendant’s parenting time, (c) the move made defendant’s
exercise of parenting time more difficult, and factors (d) and (e) were not applicable. The trial
court found that defendant’s parenting time with the child had to be therapeutic and supervised,
and deferred to Dr. Erhlich to structure the parenting time sessions to meet those requirements.

                                 II. STANDARD OF REVIEW

        We must affirm a custody order unless the trial court findings are against the great weight
of the evidence, the trial court committed a palpable abuse of discretion, or the trial court made a
clear legal error on a major issue. MCL 722.28; Pierron v Pierron, 486 Mich. 81, 85; 782 NW2d
480 (2010). The great weight standard applies to all findings of fact and requires affirmance of
the trial court’s findings unless the evidence clearly preponderates in the opposite direction.
Mitchell v Mitchell, 296 Mich. App. 513, 519; 823 NW2d 153 (2012). The abuse of discretion
applies to discretionary rulings, including the party to whom custody is granted. A ruling
constitutes an abuse of discretion when the result is so palpably and grossly violative of fact and
logic that it evidences a perversity of will, a defiance of judgment, or the exercise of passion or
bias. Id. at 522. A question of law is reviewed for clear legal error. A trial court commits legal
error when it incorrectly chooses, interprets, or applies the law. Sturgis v Sturgis, 302 Mich. App.
706, 710; 840 NW2d 408 (2013).

                  III. ANALYSIS OF DEFENDANT’S ISSUES ON APPEAL

        On appeal, defendant argues that the trial court erred by essentially granting plaintiff’s
motion to change custody and domicile before the conclusion of the custody hearing and by
failing to enter a decision within 28 days. Defendant failed to raise either of these arguments
before the trial court. Accordingly, we review defendant’s unpreserved arguments for plain error
affecting defendant’s substantial rights. Rivette v Rose-Molina, 278 Mich. App. 327, 328; 750
NW2d 603 (2003).

        A custody dispute is to be resolved in the child’s best interest as measured by the factors
set out in MCL 722.23. Eldred v Ziny, 246 Mich. App. 142, 150; 631 NW2d 748 (2001). The
court must consider and state its findings as to each factor, Rittershaus v Rittershaus, 273 Mich
App 462, 475; 730 NW2d 262 (2007), but need not give equal weight to each factor if the
circumstances do not warrant it. Sinicropi v Mazurek, 273 Mich. App. 149, 184; 729 NW2d 256
(2006).

       A custody award may be modified upon a showing of proper cause or a change of
circumstances that establishes that a change would be in the best interests of the child. MCL
722.27(1)(c); In re AP, 283 Mich. App. 574, 600; 770 NW2d 403 (2009). The party seeking the

After a trial court grants a change of domicile, it must determine if the change will result in a
change in the established custodial environment. If so, the trial court must determine if the
parent requesting the change of domicile can prove by clear and convincing evidence that the
change would be in the child’s best interests. Gagnon v Glowacki, 295 Mich. App. 557, 570; 815
NW2d 141 (2012).



                                                -5-
change of custody must show proper cause or a change of circumstances before the court may
consider the existence of an established custodial environment or the best-interest factors.
Vodvarka v Grasmeyer, 259 Mich. App. 499, 508-509; 675 NW2d 847 (2003). A showing of
proper cause requires the establishment of appropriate grounds that have or could have a
significant impact on the child’s life such that custody should be reevaluated. Id. at 511. A
change of circumstances exists when conditions pertaining to custody have been altered, and the
change has had or could have a significant impact on the child’s well-being. Id. at 513.

       The court must hold an evidentiary hearing before custody may be changed. Schlender v
Schlender, 235 Mich. App. 230, 233; 596 NW2d 643 (1999). However, a situation might arise in
which an immediate change of custody is compelled in order to protect a child’s best interests
pending a full evidentiary hearing on a motion to change custody. A trial court may make such a
determination only after considering admissible evidence. Mann v Mann, 190 Mich. App. 526,
533; 476 NW2d 439 (1991).

         Defendant argues that the trial court’s decision at the end of the second day of the
custody hearing to extend plaintiff’s parenting time was essentially an improper change of
custody made before the conclusion of the hearing on plaintiff’s motion to change custody. We
conclude that defendant’s characterization of the trial court’s decision is incorrect. At the end of
the second day of the custody hearing, which occurred on a Friday, the parties indicated that at
least two more days would be required to complete the hearing. Plaintiff’s parenting time was
scheduled to begin over the weekend; however, the trial court concluded, based on the evidence
that at times defendant was affected by the prescription medicine he took for his back problem,
that the child was afraid of defendant and was especially fearful of riding in a vehicle he was
driving, that plaintiff’s about to begin parenting time should be extended. The court made no
mention of a change of custody, stated that it hoped to conclude the hearing within two to three
weeks, and, in fact, said that after the hearing was concluded, it was possible that the child would
have to change schools. As noted, a trial court can make an immediate change of custody before
holding a full evidentiary hearing if the change is necessary to protect the child’s best interests.
Mann, 190 Mich. App. at 533. In this case, the trial court did not change custody: it simply
extended plaintiff’s parenting time with the express intent of finishing the hearing within a
reasonable time. From our review of the record, it appears the court did not anticipate that the
custody hearing would be prolonged to such an extent that the established custodial environment
would change. The evidence did show, however, that defendant’s difficulty with prescription
medication and the child’s fear of being in defendant’s presence under the circumstances
constituted proper cause to immediately modify plaintiff’s parenting time. See Shade v Wright,
291 Mich. App. 17, 28-31; 805 NW2d 1 (2010) (a more expansive definition of proper cause or
change of circumstances applies to determinations regarding parenting time that do not result in a
change of custody). The trial court’s decision was within the proper confines of the law and was
not plainly erroneous.

        We reject defendant’s argument that the trial court violated MCR 3.210(C)(3) by failing
to enter a written decision within 28 days following the second day of the custody hearing. The
rules of statutory interpretation apply to court rules. Henry v Dow Chem Co, 484 Mich. 483, 495;
772 NW2d 301 (2009). We review de novo the interpretation of statutes. Sinicropi, 273 Mich
App at 155. Accordingly, the same standard of review applies to the interpretation of court rules.


                                                -6-
        MCR 3.210(C)(3) requires a court to enter a decision within 28 days after a custody
hearing. Defendant argues that the trial court violated this rule by failing to enter a decision
within 28 days after the hearing on August 29, 2014. We disagree. The custody hearing did not
conclude after the proceedings ended on August 29, 2014. The parties and the trial court
determined that at least two additional days would be needed to complete the hearing. The trial
court extended plaintiff’s parenting time, which was scheduled to begin on Sunday, because the
hearing was not complete, and the school year was scheduled to start in a few days. The trial
court did not grant plaintiff’s motion for change of custody and domicile on August 29, 2014.
Thus, no decision was necessary within 28 days after August 29, 2014. Moreover, defendant’s
assertion that a decision issued pursuant to MCR 3.210(C)(3) must be in writing is not supported
by the language of the rule or by any other authority.

        Next, defendant argues that the trial court erred by prematurely granting plaintiff’s
motion to change the child’s domicile before the conclusion of the custody hearing and without
considering the factors set out in MCL 722.31. We disagree. Generally, we review for an abuse
of discretion a trial court’s decision on a petition to change a child’s domicile, and we review the
trial court’s findings of fact under the great weight standard. Gagnon v Glowacki, 295 Mich. App.
557, 565; 815 NW2d 141 (2012). However, defendant did not raise this issue below, so our
review is for plain error affecting defendant’s substantial rights. Rivette, 278 Mich. App. at 328.

       Plaintiff moved to change the child’s custody to her and to also change the child’s
domicile from Sault Ste. Marie to Ann Arbor. More than 100 miles separates those cities, so the
provisions of MCL 722.31(1) and (4) apply. Defendant argues that after the second day of the
custody hearing, the trial court essentially granted plaintiff’s motion for change of domicile
without considering the factors set out in MCL 722.31(4). We again disagree.

        Just as the trial court’s decision to extend plaintiff’s parenting time did not constitute a
grant of the motion to change custody, it also did not constitute a grant of the motion to change
the child’s domicile. The trial court considered the factors set out in MCL 722.31(4) at the
hearing on January 7, 2016, and found that the evidence warranted the change. Defendant does
not acknowledge this fact and challenges the substance of the trial court’s ruling only to the
extent that he states (without substantiation) that plaintiff could have found a nursing position in
the area. Defendant’s failure to properly argue the merits of the trial court’s ruling constitutes an
abandonment of the issue. Eldred, 246 Mich. App. at 154.

        Next, defendant argues that the trial court violated MCL 722.633(3) when it accepted and
considered several pages from confidential records kept by the Department of Health and Human
Services (DHHS) that were attached to plaintiff’s ex-parte motion for an expedited trial date, and
also violated the Michigan Code of Judicial Conduct by failing to report plaintiff’s counsel to the
Michigan Attorney Grievance Commission for violating MCL 722.633(3) by disseminating the
confidential DHHS material. We disagree with both arguments.

        The Child Protection Law, MCL 722.621 et seq., sets out procedures for conducting
investigations related to allegations of abuse or neglect of a child. Information acquired in the
course of such an investigation is confidential.

       MCL 722.633(3) provides:

                                                -7-
               Except as provided in section 7, a person who disseminates, or who
       permits or encourages the dissemination of, information contained in the central
       registry and in reports and records made as provided in this act is guilty of a
       misdemeanor punishable by imprisonment for not more than 93 days or a fine of
       not more than $100.00, or both, and is civilly liable for the damages proximately
       caused by the dissemination.

       Canon 3B(3) of the Michigan Code of Judicial Conduct provides:

              A judge should take or initiate appropriate disciplinary measures against a
       judge or lawyer for unprofessional conduct of which the judge may become
       aware.

        We find no merit to defendant’s arguments that the trial court violated MCL 722.633(3)
by accepting, receiving, and considering confidential information from the CPS file, or that the
trial court had a duty to report plaintiff’s counsel to the Michigan Attorney Grievance
Commission because counsel attached the confidential material, i.e., excerpts from the DHHS
file, to plaintiff’s motion to expedite the hearing on the motion to change custody. It is
undisputed that when defendant took the deposition of a CPS supervisor before the hearing on
plaintiff’s motion to change custody. In doing so, defendant signed a release, thereby waiving
his privilege related to the contents of the DHHS file. See Roberts v Mecosta Co Hosp, 466
Mich. 57, 64 n 4; 642 NW2d 663 (2002) (waiver is a voluntary and intentional abandonment of a
known right). Defendant never objected at the hearing to the attachment of the documents to
plaintiff’s brief seeking an expedited hearing. Thus, defendant waived his privilege before the
hearing. Defendant fails to identify any authority that would allow him to reassert the privilege
and, in any event, never attempted to reassert any privilege before the hearing. Accordingly,
there was no violation of MCL 722.633(3), and the trial court had no reason to report plaintiff’s
counsel to the Michigan Attorney Grievance Commission.

        Next, defendant argues that the trial court erred by improperly delegating parenting time
issues to a private party, i.e., Dr. Erhlich. Again, defendant did not raise this issue in the trial
court, thereby limiting our review to plain error affecting defendant’s substantial rights. Rivette,
278 Mich. App. at 328.

       MCL 722.24(1) provides:

               In all actions involving dispute of a minor child’s custody, the court shall
       declare the child’s inherent interests and establish the rights and duties as to the
       child’s custody, support, and parenting time in accordance with this act.

The trial court has the authority under the Child Custody Act to determine custody in a custody
dispute, and the parties cannot limit the trial court’s authority to review determinations made by
an arbitrator or the Friend of the Court. Harvey v Harvey, 470 Mich. 186, 193-194; 680 NW2d
835 (2004).

       We disagree that the trial court improperly delegated its authority to decide issues of
parenting time by leaving decisions regarding the circumstances under which defendant could
exercise his parenting time to Dr. Erhlich. The trial court ordered that defendant be granted
                                                -8-
parenting time, but accepted Dr. Erhlich’s recommendation that the parenting time be guided by
a therapist. The trial court did not improperly delegate a determination of parenting time to Dr.
Erhlich, but only left the details for structuring defendant’s therapeutic parenting time to a
specialist in that area. Moreover, the trial court in no way relinquished its authority to oversee
the parenting time and to make any adjustments it found to be necessary. The trial court’s
decision did not violate the Child Custody Act. No plain error occurred.

        Finally, defendant argues that the trial court erred by finding that an established custodial
environment existed with plaintiff because the trial court improperly changed the environment
when it changed custody in the middle of the custody hearing. We disagree. Whether an
established custodial relationship exists is a question of fact. Brausch v Brausch, 283 Mich. App.
339, 356 n 7; 770 NW2d 77 (2009). The great weight standard applies to all findings of fact.
Mitchell, 296 Mich. App. at 519.

       MCL 722.27(1)(c) provides, pertinent in part:

               The custodial environment of a child is established if over an appreciable
       time the child naturally looks to the custodian in that environment for guidance,
       discipline, the necessities of life, and parental comfort. The age of the child, the
       physical environment, and the inclination of the custodian and the child as to
       permanency of the relationship shall also be considered.

In Berger v Berger, 277 Mich. App. 700, 706; 747 NW2d 336 (2008), this Court stated:

               An established custodial environment is one of significant duration in
       which a parent provides care, discipline, love, guidance, and attention that is
       appropriate to the age and individual needs of the child. It is both a physical and a
       psychological environment that fosters a relationship between custodian and child
       and is marked by security, stability, and permanence.

An established custodial environment can be established by a custody order, by a temporary
custody order, in the absence of a custody order, or in violation of a custody order. Id. at 707.
As a general rule, a trial court is concerned with whether a custodial environment exists and not
the circumstances under which the custodial environment was established. Treutle v Treutle, 197
Mich. App. 690, 693; 495 NW2d 836 (1992).

       At the hearing on January 7, 2016, the trial court found that the child had an established
custodial environment with plaintiff, whereas at the beginning of the proceedings, the established
custodial environment was with defendant. Defendant argues that the trial court’s improper
change of custody after the second day of the custody hearing on August 29, 2014, led to its
decision in January 2016 that the established custodial environment was with plaintiff.
Defendant asserts that the mere passage of time could not change the established custodial
environment.

        As previously indicated, the trial court did not change custody when it extended
plaintiff’s parenting time after the second day of the custody hearing. The trial court stated its
hope that the custody hearing could be completed within two or three weeks, but for various
reasons the hearing was not completed for more than a year. And, indeed, the trial court based
                                                -9-
its finding that the established custodial environment was now with plaintiff as the child had
been solely with her for such an extended time. Plaintiff testified that during the interim period,
the child had come to look to her for love, guidance, comfort, and the necessities of life. These
are the characteristics of an established custodial environment. MCL 722.27(1). Plaintiff also
testified that the child continued to fear defendant and refused to visit with him. The trial court’s
finding that the change in the child’s living arrangements, although originally meant to be
temporary, resulted in a change of the established custodial environment to plaintiff is not
against the great weight of the evidence. Mitchell, 296 Mich. App. at 519.

       We affirm.

                                                              /s/ Jane E. Markey
                                                              /s/ William B. Murphy
                                                              /s/ Amy Ronayne Krause




                                                -10-